UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7011



RONNIE CLEARACE HEADEN,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Tommy E. Miller, Magistrate Judge.
(CA-00-222-2)


Submitted:   October 12, 2000             Decided:   October 20, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronnie Clearace Headen, Appellant Pro Se.    Richard Bain Smith,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronnie Clearace Headen seeks to appeal the magistrate judge’s1

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).   We have reviewed the record and the mag-

istrate judge’s opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the magistrate judge. See Headen v. Angelone, No.

CA-00-2222-2 (E.D. Va. July 11, 2000).2      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     1
       The parties consented to proceed before a magistrate judge
pursuant to 28 U.S.C.A. § 636(c) (West 1993 & Supp. 2000).
     2
       Although the district court’s order is marked as “filed” on
July 10, 2000, the district court’s records show that it was
entered on the docket sheet on July 11, 2000. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2